Exhibit 10.3

 

EMPLOYMENT AGREEMENT OF DAVID BECKETT

 

This Employment Agreement (“Agreement”) is made and entered into as of
___________, 2017 (“Effective Date”), by and between Security Grade Protective
Services, Ltd. (“Company”), with an address at 10200 E. Girard Ave., Suite B420,
Denver, CO 80231 and David Beckett (“Employee”), residing at
__________________________.

 

RECITALS

 

WHEREAS, on the Effective Date, the Company and Employee, among other parties,
entered into that certain Membership Interest Purchase Agreement (“MIPA”).

 

WHEREAS, this Agreement is an exhibit to and an integral part of the MIPA.

 

WHEREAS, the Company and the Employee desire to enter into this Agreement to set
forth the terms and conditions of the employment relationship between the
Company and the Employee.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and continued in the MIPA, including the Exhibits thereto,
which the parties incorporate by reference as if fully set forth herein, along
with other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

 

1.            Company Duties. Employee’s title with the Company shall be
Director of Surveillance Operations, unless modified by Chief Executive Officer
(“CEO”) for the parent company, Helix TCS, Inc. (“Parent Company”). Employee
shall report to the Director of Operations for the parent company Parent
Company. On behalf of the Company and, to the extent requested by the Company,
on behalf of the Parent Company and any other related entity, Employee shall be
responsible for: (a) ensuring the operation of all electronic security
operations for all employer clientele, to include effective installation,
servicing and maintenance of the employer electronic systems clientele; (b)
managing all personnel and technicians hired for the purpose of security
installation, servicing and maintenance, with regards to scheduling, delegation
of duties and proper equipment maintenance; (c) ensuring high level of service
to customer accounts by ensuring that the employer's electronic security
clientele services are provided on a timely basis, and with the highest level of
professionalism; and (d) operate the technology vendor/product suite that the
Company and its parent company will use to service clients (“Company Duties”).

 

2.            Term. Employee agrees to employment with the Company and to
perform the Company Duties for a period of at least one (1) year from the
Effective Date (“Term”). On the anniversary of the Effective Date, the parties
shall renegotiate the terms of Employee’s employment with the Company. For the
avoidance of doubt, following one (1) year from the Effective Date, Employee
shall be terminable at will by the Company.

 



1

 

 

3.            Compensation

 

You shall serve at the reasonable direction of the CEO, and for so long as you
are an employee of the Company you shall be an employee at will and in
consideration for your services to the Company you shall be entitled to the
following:

 

(i)       a base salary (a “Base Salary”) at a rate of $100,000 annually;

 

(ii)      sales commissions equal to 5% of sales revenue received by either the
Company or Parent Company as a result of securities monitoring services directly
sold by Employee; and

 

(iii)     stock bonuses in the Parent Company in the sole discretion of the
Parent Company’s CEO and compensation committee.

 

4.            Benefits

 

You shall be eligible to participate, in accordance with their terms, in all
group medical and health plans, discretionary bonus and such other employment
benefits, if any, as are maintained from time to time by the Company for
employees performing comparable services for it, provided that the Company shall
at all times be free to terminate, modify or amend such plans in accordance with
the provisions thereof. Notwithstanding anything contained within the Company’s
current vacation policy, you shall be entitled to fifteen (15) days of paid
vacation plus five (5) days of sick leave.

 

With respect to health insurance, you shall be entitled to individual coverage
as provided for in the Company’s then current health insurance plan, at the same
rate as other employees of the Company, and you may, at your cost, add your
spouse and eligible children, as well as elect to add-on dental, disability or
other coverages made available to Company employees from time to time, in which
case the cost of such additional coverages shall be deducted from your pay.

 

5.            Board Observer with Parent Company. Commencing on the sixty first
(61st) day following the Effective Date and during the Term, Employee shall be
entitled to a position as a Board Observer with the Parent Company. As a Board
Observer, Employee shall be entitled to attend all meetings of the Board of
Directors of the Parent Company and provide input to the Board of Directors.
However, as a Board Observer, Employee shall not be entitled to vote on any
matter presented to the Board of Directors. Employee acknowledges that his
position as a Board Observer may impact his ability to sell stock of the Parent
Company.

 

6.            Representations and Warranties

 

Employee represents and warrants to the Company that as of the date of this
Agreement and as of the Effective Date, except as disclosed in writing by
Employee to the Company, that:

 

(i)       Employee is not a party to any legal or administrative action
instituted or taken against Employee by any person, organization, regulatory
body or court, excepting minor traffic offenses; is not aware of any threatened
legal or administrative actions that may be instituted or taken against him by
any person, organization, regulatory body or court, excepting minor traffic
offenses; has no knowledge or awareness of any facts that could cause or support
any person, organization, regulatory body or court to institute or take legal or
administrative action against him, excepting minor traffic offenses;

 



2

 

 

(ii)      Employee has not been indicted for or convicted of a misdemeanor or
felony other than with respect to a traffic violation in the last ten (10)
years;

 

(iii)     Employee is not currently a debtor in bankruptcy;

 

(iv)     Employee is not currently addicted to any illegal drug or substance or
any other substance which may impair Employee’s judgment or impact your Company
Duties;

 

(v)      the execution of this Agreement and the performance of Employee’s
Company Duties hereunder, does not and will not violate or be a breach of any
agreement with a former employer, client or any other person or entity;

 

(vi)     Employee shall at all times serve the Company with his best efforts, in
good faith and with fidelity, and shall at all times serve and promote the
Company’s business and interests, shall at all times conduct business in
accordance with the Company’s directives, policies and directions as are or may
come to be in effect; and shall at all times conduct business in full and
complete compliance with all laws, rules, regulations, directives and
interpretations of the Company’s supervisory management.

 

7.            Termination.

 

7.1.1       Voluntary Termination by Employee. The Employee may voluntarily
terminate employment with the Company at any time (“Voluntary Termination”). In
the event of a Voluntary Termination by Employee, the Employee shall forfeit any
outstanding portion of the Base Salary, shall no longer be eligible for any
Company benefits, shall forfeit any right to any consideration under the MIPA
not yet received as of the date of the Voluntary Termination by Employee
including, without limitation, any Stock Options or remaining purchase price
payments identified in Section 2.2, Schedule 2.2.2 and 2.2.6 and Exhibit 2.2.2
of the MIPA and shall forfeit any and all received but unexercised Stock
Options.

 

7.1.2       Death or Disability. In the event of the Employee’s death or
Disability during the Term, the Company may terminate the Employee without
liability or obligations relative to any remaining Base Salary or benefit.
However, in the event of death or Disability, the Employee shall be entitled to
all other consideration provided for and pursuant to the terms of the MIPA as if
the Employee had not died or did not suffer from a Disability. For purposes of
this Section 7.1.2, Disability shall mean a physical or mental conduction that
materially limits the Employees ability to perform his job functions (without
consideration of reasonable accommodations) for a period of at least 60 days as
determined by a qualified medical professional selected by the Employee. In the
event of death, the Employee shall be deemed automatically terminated. In the
event of Disability, the Company shall provide the Employee notice of
termination based upon such Disability.

 



3

 

 

7.2.3       With Cause Termination. The Company shall be permitted to terminate
this Agreement immediately for “Cause”, and shall provide Employee written
notice of his termination for Cause and the basis therefore. “Cause” shall mean:

 

(i)a willful failure by the Employee to comply with the Company’s written
policies or the lawful directives of the Company, insubordination, refusal to
take lawful and reasonable direction from the CEO or creating a negative work
environment, and such conduct, if curable, remains uncured for thirty (30) days
after receipt of written notice from the Company;

 

(ii)prolonged or repeated absence from work or performance of the Company Duties
without the consent of the Company;

 

(iii)The indictment of, or filing of criminal information against you, or your
conviction, for a felony, or gross misdemeanor for any crime involving money or
other property of Company or any crime involving moral turpitude;

 

(iv)Your dishonesty, disloyalty, misconduct or misappropriation which in the
judgment of Company, based on the information then in its possession, has
injured Company’s business, assets, reputation or goodwill or would reasonably
result in such an injury were you to remain in it employee;

 

(v)Your use of drugs or controlled substances during business hours, or on the
premises of Company, or any substance which impairs your performance of your
job; and

 

(vi)Your misappropriation of any material funds or property, commission of fraud
or embezzlement, or any material act or omission.

 

7.2.4       Forfeiture. In the event of a termination for Cause, the Employee
shall forfeit any outstanding portion of the Base Salary, shall no longer be
eligible for any Company benefits, shall forfeit any right to any consideration
under the MIPA not yet received as of the date of Employee’s receipt of the for
Cause termination notice, including, without limitation, any Stock Options or
remaining purchase price payments identified in Section 2.2, Schedule 2.2.2 and
2.2.6 and Exhibit 2.2.2 of the MIPA and shall forfeit any and all received but
unexercised Stock Options.

 

7.2.5       Disputes Regarding Termination.

 

(a)Procedure. Upon receipt of a termination notice pursuant to this Section 7
(“Termination Notice”), the Employee shall have ten (10) business days to
dispute the basis for termination in a writing delivered to the Company
(“Dispute Notice”). If the Employee fails to provide the Company a Dispute
Notice within such ten (10) business day period, then, notwithstanding anything
to the contrary contained herein, the Employee will be deemed terminated on the
basis set forth in the Termination Notice. If a Dispute Notice is provided by
the Employee to the Company within ten (10) days of receipt of the Termination
Notice, then (a) the dispute will be resolved as provided in this Section 7.2.5,
(b) all Employee compensation and all consideration under the MIPA which is
contingent on Employee’s employment as of the date such consideration is
provided shall be escrowed by the Company pending adjudication of the dispute,
(c) if the grounds for termination are upheld, then the Termination Notice shall
thereupon become effective immediately and (d) if the grounds for termination
are not upheld, then the Termination Notice shall be of no force and effect and
Employee shall be entitled to immediate payment of all escrowed compensation and
consideration.

 



4

 

 

(b)Arbitration. Any controversy or dispute among the parties arising out of or
relating to this Agreement, any alleged breach hereof, the enforcement of
interpretation hereof, including whether Cause exists pursuant to 6.1.4 and the
validity, enforceability and scope of this arbitration provision, whether
sounding in contract, tort, or otherwise, which cannot be resolved among the
parties, shall be resolved by binding arbitration pursuant to the Federal
Arbitration Act. The arbitration shall be administered by the American
Arbitration Association (“AAA”) in Denver, Colorado, before a sole arbitrator,
selected by the Company, in accordance with the Commercial Arbitration Rules of
the AAA. Arbitration in accordance with the foregoing shall be the exclusive
forum for the resolution of such dispute; provided, however, that provisional
injunctive relief may, but need not, be sought by any party to this Agreement in
a court of law while arbitration proceedings are pending, and any provisional
injunctive relief granted by such court shall remain effective until otherwise
modified by the arbitrator; provided, however, that such provisional injunctive
relief shall be sought in aid and in advance of the arbitration only. Final
resolution of any dispute through arbitration may include any remedy or relief
which the arbitrator deems just and equitable, including any and all remedies
provided by applicable state or federal statutes; provided, that it is expressly
agreed that the arbitrator shall have no authority to award punitive or
exemplary damages, and the parties hereby waiving their right, if any, to
recover punitive or exemplary damages, either in arbitration or in litigation.
At the conclusion of the arbitration, the arbitrator shall issue a written
decision that sets forth the essential findings and conclusions upon which the
arbitrator’s award or decision is based. Any award or relief granted by the
arbitrator hereunder shall be final and binding on the parties hereto, may be
entered as a judgment or order in any court of competent jurisdiction, and may
be enforced by any court of competent jurisdiction; provided, however, that no
such order is necessary to effect a Termination for “Cause”. The arbitrator
shall award to the prevailing party in any such arbitration such party’s
reasonable Fees and Costs incurred by it in connection with resolution of the
dispute, in addition to any other relief granted. For these purposes, “Fees and
Costs” includes (i) reasonable attorneys’ fees and costs, other legal fees and
costs, the fees and costs of witnesses, accountants, experts, and other
professionals, and other forum costs incurred in the arbitration; (ii) all of
the foregoing whether incurred prior to or subsequent to the initiation of
arbitration; and (iii) all such fees and costs incurred in obtaining provisional
injunctive relief. It is understood that certain time entries that may appear in
the billing records of such party’s legal counsel may be redacted to protect
attorney-client or work-product privilege, and this shall not prevent recovery
for the associated billings (and if necessary, the arbitrator may require that
such records be submitted to the arbitrator for in camera review by the
arbitrator). THE PARTIES ACKNOWLEDGE AND AGREE THAT THEY ARE HEREBY WAIVING ANY
RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY
ANY OF THE PARTIES AGAINST THE OTHER IN CONNECTION WITH ANY MATTER WHATSOEVER
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT.

 



5

 

 

8.            Confidential Information and Restrictive Covenants. Employee
covenants and agrees to maintain all Company Information as confidential and to
return all Company Information upon termination. "Confidential Information"
means trade secrets, proprietary information and information belonging to the
Company that are not generally known to the public, including, but not limited
to, customer account information concerning business plans, financial statements
and other information obtained by Employee in connection with his employment by
the Company, operating practices and methods, expansion plans, strategic plans,
marketing plans, contracts, customer lists or other business documents which the
Company treats as confidential, in any format whatsoever, including oral,
written, electronic or any other form or medium. Employee further covenants and
agrees to comply with the Non-Competition provision of the MIPA, Section 8.3.2.

 

9.            Miscellaneous

 

a.In the event of a merger, consolidation or reorganization of the Company, the
Company may, in its sole discretion, assign this Agreement.

 

b.Each of the parties hereto has been represented by counsel of its/their own
choice, or has had the opportunity to be represented by counsel and to seek
advice in connection with the negotiations for, and in the preparation of, this
Agreement and that he, she, or it has read this Agreement and that he, she or it
is fully aware of its contents and legal effects.

 

c.This Agreement is binding in all respects upon, and shall inure to the benefit
of, the Parties and their successors, heirs, and assigns.

 

d.This Agreement constitutes the Parties’ entire agreement with respect to the
subject matter hereof and is a complete merger of all offers, counteroffers,
negotiations and agreements.

 

e.The Parties agree to take any and all actions as may be reasonably required to
implement this Agreement.

 

f.This Agreement may not be amended except in a writing signed by the authorized
representatives of the Party against whom an amendment is to be enforced.

 

g.This Agreement shall be construed pursuant to Colorado law without reference
to its conflict of laws principles.

 

h.The descriptive headings and paragraph numbers used herein are for convenience
or reference only and shall not by themselves control or affect the meaning or
construction of any provision of this Agreement. As used in this Agreement, the
singular shall include the plural, and the masculine shall include the feminine
and neuter gender.

 

i.This Agreement may be signed in identical counterparts, all of which,
together, shall constitute one and the same instrument and such counterparts may
be transmitted by telecopy or by e-mail pdf, the telecopy or pdf having the full
force and effect, as if it were an original.

 



6

 

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement on
the date set forth opposite his, her, or its name below.

 



HELIX TCS, INC.   EMPLOYEE             By:   David Beckett

 

 

 

7



 

